Citation Nr: 0929593	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, Type II (DM) with erectile dysfunction 
and onychomycosis.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.  The RO 
in New Orleans, Louisiana, currently has jurisdiction over 
the case.


FINDINGS OF FACT

1.  The Veteran's DM is controlled by oral hypoglycemic 
agents, diet, and exercise, and does not require the use of 
insulin.

2.  Tinnitus did not manifest during the Veteran's active 
service or for many years thereafter, nor is it otherwise 
causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for DM have not been met at any time during the 
appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.41, 4.71a, 4.115b, 
4.118, 4.119, Diagnostic Codes (DCs) 7522, 7820, 7913 (2008).

2.  The criteria for entitlement to service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In regard to the Veteran's DM claim, he is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in May 2007 before 
service connection was granted was legally sufficient, VA's 
duty to notify in regard to his DM claim has been satisfied.

In regard to his tinnitus claim, the Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An 
RO letter dated in May 2007 informed the Veteran of all three 
elements required by 38 C.F.R. § 3.159(b), as stated above.  
In light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records and 
provided him with four VA examinations.  The duty to assist 
has therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.  Higher Rating for DM

The Veteran was initially granted service connection for DM 
in an October 2007 rating decision and was assigned a 
disability rating of 20 percent, effective April 13, 2007.  
The Veteran disagrees with this assignment and contends that 
his DM is worse than it is currently rated; in this regard, 
he has reported that he is on a restricted diet for his DM.    

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

The Veteran's DM is rated under DC 7913, which provides a 20 
percent rating for diabetes requiring insulin and restricted 
diet; or oral hypoglycemic agent and restricted diet.  See 38 
C.F.R. § 4.119, DC 7913.  A 40 percent rating is warranted 
for diabetes requiring the use of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Note 1 to DC 
7913 provides that compensable complications from DM are to 
be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation; however, 
noncompensable complications are considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.

The Board notes that a threshold requirement for a rating in 
excess of 20 percent is the required use of insulin.  See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007) (stating that 
in light of the conjunctive "and" in the criteria for a 
higher disability rating under DC 7913, all criteria must be 
met to establish entitlement to the higher rating).

Based on a thorough review of the record, including VA 
treatment records, private treatment records, and VA 
examination reports from July 2007 and June 2008, the Board 
finds that a rating in excess of 20 percent is not warranted 
for the Veteran's DM under DC 7913 at any time during the 
appeal period.  In reaching this conclusion, the Board notes 
that the July 2007 VA examiner reported that the Veteran's DM 
was under fair control and that he was able to engage in the 
activities of daily living without restriction.  The July 
2007 examiner also noted that the Veteran loosely followed 
the America Diabetes Association (ADA) diet, had no 
restriction of activities related to his diabetes, and that 
his only diabetes medication was 500 milligrams of metformin 
a day.  Additionally, the June 2008 VA examiner noted that 
the Veteran's DM was under good control and did not restrict 
his activities.  The July 2008 examiner also noted that the 
Veteran followed a 1,800 calorie ADA restricted diet and 
exercised daily.  In April 2008, a VA doctor specifically 
reported that the Veteran had a history of non-insulin 
dependent DM.  Finally, while treatment records from the 
Veteran's private doctor, Dr. Betty Dowty, indicate that the 
Veteran takes metformin to control his DM, there is no 
indication in these treatment records that the Veteran is 
required to use insulin to control his DM.  

As such, there is no indication in the evidence of record 
that the Veteran is required to take insulin to control his 
DM.  Because the Veteran is not required to take insulin for 
his DM, but is instead able to control his DM with oral 
medication, diet, and exercise, a rating in excess of 20 
percent is not warranted and his claim for an increased 
rating is denied.  Accordingly, the preponderance of the 
evidence is against the claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.

The Veteran is also not entitled to a separate, compensable 
rating for complications of his DM under DC 7913.  As noted 
above, noncompensable complications are considered part of 
the diabetic process under DC 7913 and are not evaluated 
separately.  See 38 C.F.R. § 4.119, DC 7913.  In this regard, 
the Board notes that at both his July 2007 and June 2008 VA 
examinations, testing of the Veteran's extremities, nerves, 
and deep tendon reflexes yielded normal results.  
Additionally, the June 2008 examiner reported no history of 
peripheral neuropathy, and both examiners specifically found 
no visual problems related to the Veteran's DM.  Moreover, 
the Board finds that the Veteran's DM related onychomycosis 
and erectile dysfunction are noncompensable under the rating 
schedule, and as such, are considered to be a complication of 
the diabetic process rather than separate compensable 
disabilities.  

Onychomycosis of the toenails is rated under DC 7820, which 
pertains to infections of the skin not listed elsewhere in 
the rating criteria (including bacterial, fungal, viral, 
treponemal, and parasitic diseases).  DC 7820 provides that 
disfigurement of the head, face, or neck is to be rated under 
DC 7800; scarring is to be rated under DC 7801-7805; and 
dermatitis is to be rated under DC  7806, depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7820.

Under DC 7806, a zero percent evaluation contemplates less 
than five percent of the entire body or less than five 
percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period.  A 10 
percent evaluation is warranted for cases with at least five 
percent, but less than 20 percent of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is assigned in cases 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
warranted in cases of more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected; or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Alternatively, skin 
conditions may be evaluated as disfigurement of the head, 
face, or neck under DC 7800, or as scars under DCs 7801-7805, 
depending upon the predominant disability.

At his July 2007 VA examination, the Veteran reported that 
his toenails had been somewhat thickened and discolored for 
the past two months.  The examiner diagnosed him with 
onychomycosis and indicated that the Veteran had no rashes or 
other skin lesions related to his diabetes other than 
thickened toenails.  During VA treatment in April 2008, the 
doctor reported fungal nail hallux bilaterally, with no 
complaints of pain.  

At his June 2008 VA examination, the examiner noted that the 
Veteran had thickening of the toenails and fungus on the 
toenails bilaterally, for which he used terbinafine 
hydrochlorothiazide 1% cream daily.  The examiner reported 
that this condition covered less than 1% of the total body 
surface area and less than 0% of the exposed body surface 
area.  He diagnosed the Veteran with bilateral onychomycosis 
of the toenails, and noted that this condition was under good 
control with the current medication.  

As noted above, the Veteran's service-connected onychomycosis 
is rated under DC 7820, which provides that skin infections 
should be rated as disfigurement of the head, face, or neck, 
scars, or dermatitis, depending upon the predominant 
disability. 38 C.F.R. § 4.118, DC 7820.  In this case, 
disfigurement of the head, face, or neck is not relevant as 
only his toes are affected.  Additionally, the symptoms of 
the Veteran's onychomycosis do not approximate scars that are 
deep and cause limitation of motion, are superficial and do 
not cause limitation of motion but cover an area of 144 
square inches, are superficial and unstable, or are 
superficial and painful upon examination.  The manifestations 
of the Veteran's disability include discolored and thickened 
toenails.  VA examination has revealed that this does not 
interfere with function, that there are no symptoms 
associated with it, and no tenderness.  Finally, the symptoms 
do not approximate dermatitis or eczema. 38 C.F.R. § 4.118, 
DCs 7800 to 7806.  This condition covers less than 1% of the 
total body surface area and less than 0% of the exposed body 
surface area; only topical therapy is required.  As such, a 
compensable rating under DC 7820 is not warranted for the 
Veteran's onychomycosis.

The Board has also considered rating the Veteran's bilateral 
toe disability under other diagnostic codes pertaining to 
disabilities of the toes in order to provide him with the 
highest available rating.  However, there is no evidence that 
the Veteran has claw foot, metatarsalgia, hallux valgus, 
hallux rigidus hammer toe, or malunion or non union of the 
metatarsal bones.  38 C.F.R. § 4.71a, DC 5278 to 5283.

With respect to the Veteran's erectile dysfunction, 38 C.F.R. 
§ 4.115b, DC 7522, provides for a 20 percent rating, which is 
assigned where there is deformity of the penis with loss of 
erectile power.  No other disability rating is available 
under DC 7522.  

In this case, the Board concludes that a separate compensable 
rating for erectile dysfunction is not warranted as the 
evidence does not suggest that erectile power has been lost.  
Rather, at his June 2008 VA examination the examiner reported 
that the Veteran was able to get erections sufficient for 
intercourse and ejaculation about two times a month with the 
aid of Levitra.  VA examinations in July 2007 and June 2008 
revealed normal external genitalia.  As erectile power has 
not been lost and because there is no evidence of a penile 
deformity, the Board concludes that the criteria for a 
separate compensable rating for erectile dysfunction are not 
met.

The Board has considered whether it is appropriate to assign 
"staged ratings," for the Veteran's DM in accordance with 
Fenderson; however, the medical evidence demonstrates that 
the Veteran meets the criteria for a 20 percent disability 
rating, and no more, from the date of his claim for his 
service-connected DM with onychomycosis and erectile 
dysfunction. Therefore, the assignment of staged evaluations 
in this case is not warranted.

The Board also finds that there is no showing that the 
Veteran's DM reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  His symptoms are contemplated by the rating 
criteria.  The Veteran's DM is not productive of marked 
interference with employment, has not required any, let 
alone, frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Service Connection for Tinnitus

The Veteran contends that his currently diagnosed bilateral 
tinnitus was incurred in service due to noise trauma.  In 
support of this contention, the Veteran has pointed out that 
service connection is in effect for his bilateral hearing 
loss due to his in-service noise exposure.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established if the claimed 
disability is the result of or has been aggravated by a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310 (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records dated from 1969 to 
1973 contain no evidence of treatment for, or complaints of, 
the symptoms of tinnitus.  

National Guard audiograms dated in August 1978, June 1979, 
July 1983, and December 1985 are also negative for any 
complaints or findings of tinnitus.  

At his July 2007 VA audiology examination, the Veteran 
specifically denied having tinnitus.  The Veteran sought VA 
treatment for hearing loss in January 2008, but he did not 
report symptoms of tinnitus at that time.  

The only medical evidence of tinnitus in the claims file is 
in the June 2008 VA audiological examination report.  At his 
June 2008 examination, the Veteran reported that his tinnitus 
began only two to three months earlier.  The examiner 
specifically questioned the Veteran as to why he had denied 
tinnitus at his July 2007 examination, and he responded that 
he had never noticed it and/or had thought it was normal to 
have ringing in his ears.  The examiner noted that this was 
contradictory to his earlier report that he had only noticed 
tinnitus for the past two to three months.  The examiner went 
on to provide the opinion that the Veteran's tinnitus was not 
due to noise exposure in the military, pointing out that, 
although the Veteran separated from service in 1973, the 
onset of tinnitus had been recent.  The examiner also 
provided the opinion that, although hearing loss frequently 
caused tinnitus, in this case, because hearing loss had been 
present for many years, it was unlikely that his hearing loss 
was the cause of his recently manifested tinnitus.  The 
examiner concluded that he could not resolve the issue of the 
etiology of the Veteran's tinnitus without resorting to mere 
speculation.  

Based on the foregoing, the evidence does not show that the 
Veteran's tinnitus was incurred during service.  It is 
unclear whether the Veteran claims that he experienced 
tinnitus during service.  He has stated that his ears were 
injured during service as a result of exposure to noise.  He 
stated that the "ringing in his ears is still there and has 
not gone away."  See VA Form 21-4138, dated December 10, 
2007.  However, in June 2008 he indicated that tinnitus had 
begun within the last two to three months.  Regardless, the 
lack of any documented treatment for, or reports of, tinnitus 
for 35 years following separation from service preponderates 
against a finding that he has had this condition since 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  As noted 
above, the service treatment records and National Guard 
records reveal no complaints or finding of hearing loss, 
despite several audiograms.

Additionally, although the Veteran contends that noise trauma 
during service caused his tinnitus, he has submitted no 
competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent 
medical evidence).  His statements regarding the etiology of 
this condition are merely speculation as to a possible cause 
as he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As such, the Veteran's opinion is insufficient to 
provide the requisite nexus between his tinnitus and his time 
in service.

The Board acknowledges that the Veteran was likely exposed to 
noise trauma in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed tinnitus.  
Moreover, the June 2008 VA examiner specifically found, after 
a thorough review of the claims file, that the Veteran's 
tinnitus was not due to noise exposure in the military and 
that it was unlikely that his tinnitus was caused by his 
service-connected hearing loss.  See 38 C.F.R. 
§§ 3.303, 3.310.  Accordingly, the criteria for service 
connection have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
Veteran's claim is denied.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, Type II with erectile dysfunction and onychomycosis 
is denied. 

Entitlement to service connection for bilateral tinnitus is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


